FRANKLIN, LA – Teche Holding Company (NYSE-AMEX:TSH), the parent company for Teche Federal Bank, today reported that prudent lending practices, growth in SmartGrowth Deposits and Loans, a steady net interest margin and continued solid capital ratios contributed to record earnings per share for fiscal 2010, on top of record earnings for fiscal 2009.Earnings for fiscal 2010 amounted to $7.1 million, or $3.37 per diluted share, compared to $7.1 million, or $3.35 per diluted share, for fiscal 2009, an increase of $0.02 per diluted share, or 0.6%. Earnings for the quarter ended September 30, 2010 amounted to $1.85 million, or $0.88 per diluted share, compared to $1.98 million, or $0.94 per diluted share, for the same quarter in fiscal 2009, a decrease of $0.06 per diluted share, or 6.4%. “Very few banks in America have been able to post high earnings consistently in recent years,” said Patrick Little, President and CEO. “One important result of our recent positive results has been a steady increase in all our capital measures, including Stockholders’ Equity, Tangible Book Value per Share, and the ratio of Equity to Assets and, in addition, we have maintained a steady dividend.” The Company reported the following key achievements for fiscal 2010: • Record EPS of $3.37, marking the second consecutive fiscal year of record earnings per share. • Net Interest income increased 2.4% to $29.6 million from $28.9 million. • Net Charge Offs for the year amounted to 0.24% of average loans. • Tangible equity increased to 9.48% of total assets at September 30, 2010, compared to 8.90% a year ago. • Tangible book value per share increased to a record $34.43. • The Bank’s total risk-based capital was a strong 13.52% at September 30, 2010, compared to 12.72% a year ago. • Non interest expense decreased 0.45% to $31.2 million from $31.4 million for fiscal 2009. • SmartGrowth Loans for fiscal 2010 increased $4.5 million or 1.0%.SmartGrowth Loans now comprise 78.0% of all loans. • SmartGrowth Deposits for fiscal 2010 increased $32.5 million or 8.8%.SmartGrowth Deposits now comprise 69.1% of all deposits. • The Company paid a dividend of $1.42 per share compared to $1. 41 per share for fiscal 2009. Page1 of 17 The Company reported the following key achievements for the fourth quarter of fiscal 2010: • Diluted earnings per share for the quarter remained strong at $0.88. • Net charge offs for the quarter amounted to 0.08% of average loans. • The average cost of interest bearing liabilities amounted to 1.79%, down from 1.93% for the quarter ended June 30, 2010. • Annualized return on average assets amounted to 0.97%, compared to 0.95% in the linked quarter. • Annualized return on average tangible equity remained strong at 10.12% • Allowance for loan losses to loans climbed to 1.55%, compared to 1.48% for the linked quarter. • Quarterly net interest income remained steady at $7.4 million. Asset Quality Non-performing assets totaled $15.7 million, or 2.06% of total assets, at September 30, 2010, compared to $9.1million, or 1.19% of total assets, a year ago, and $16.5 million, or 2.15% of total assets, at June 30, 2010.Non-performing assets consist of non-accrual loans, accruing loans 90 days or more past due and other real estate owned. “Despite the regional challenges related to the moratorium on deepwater drilling and the related slow down in permits for new oil and gas drilling in the Gulf of Mexico, Teche has continued to maintain solid asset quality ratios” remarked Little. The following table sets forth asset quality ratios for each of the past five quarters: Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Net Charge-offs/Average Loans 0.08% 0.05% 0.07% 0.04% 0.22% ALLL/NPLs 63.92% 59.29% 52.18% 72.12% 95.44% ALLL/NPAs 59.02% 53.62% 47.76% 64.83% 74.85% ALLL/Loans 1.55% 1.48% 1.37% 1.29% 1.14% Net Non-Accrual Loans/Loans 2.08% 1.96% 2.05% 1.59% 1.02% NPAs/Assets (Net of specific reserves) 1.88% 1.87% 2.00% 1.58% 1.19% For fiscal 2010, net charge-offs were 0.24% of average loans compared to 0.29% for fiscal 2009.Net charge-offs in the fiscal fourth quarter were $0.5 million or 0.08% of average loans for fiscal 2010, compared to $1.3 million, or 0.22% of average loans for the same period a year ago. The following table sets forth the activity in the allowance for loan losses for each of the past 5 quarters. (in 000's) Sep ‘10 Jun ‘10 Mar ‘10 Dec '09 Sep '09 Beginning ALLL Provision for Loan Losses Net Charge-offs Ending ALLL Page2 of 17 The Company recorded a loan loss provision during the quarter of $0.9 million.As a result the allowance for loan losses was 1.55% of total loans, or $9.3 million, at September 30, 2010 compared to 1.14% of total loans, or $6.8 million at September 30, 2009 and 1.48% of total loans, or $8.8 million at June 30, 2010.While non-performing assets have remained at relatively low levels, the Company feels that it is prudent to continue building the allowance in the current economic environment. Net Interest Income Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Interest Income Interest Expense Net Interest Income $ 7,435 $ 7,330 $ 7,434 $ 7,433 $ 7,494 Net interest income for fiscal year 2010 amounted to $29.6 million compared to $28.9 million for the fiscal year ended September 30 2009, an increase of 2.4%, or $0.7 million primarily due to lower rates on deposit balances offset somewhat by lower rates on loans and investments. Net interest income for the three months ended September 30, 2010 amounted to $7.4 million compared to $7.5 million for the quarter ended September 30, 2009, a decrease of 0.8%, or $0.06 million primarily due to a decrease in the balances and interest rates paid on loans and deposits. Net Interest Margin and Spread Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Yield on Earning Assets 5.84% 5.87% 5.99% 6.01% 6.01% Cost of Interest Bearing Liabilities 1.79% 1.93% 1.91% 1.99% 2.12% Spread 4.05% 3.94% 4.08% 4.02% 3.89% Net Interest Margin 4.27% 4.18% 4.29% 4.26% 4.14% Net interest margin amounted to 4.25% for the fiscal year ended September 30, 2010, compared to 4.01% for the fiscal year ended September 30, 2009.The increase was primarily due to lower deposit rates and balances offset by lower rates and balances in both loans and securities. Spread amounted to 4.02% for the fiscal year ended September 20, 2010, compared to 3.73% for the fiscal year end 2009.Compared to fiscal year 2009, average yield on earnings assets decreased 19 basis points from 6.12% to 5.93%, while average cost of funds decreased 49 basis points from 2.40% to 1.91%. Net interest margin amounted to 4.27% for the three-month period ended September 30, 2010, compared to 4.14% for the three-months ended September 30, 2009.The increase was primarily due to a decrease in the average interest rate paid on interest bearing deposits. Spread amounted to 4.05% for the three month period ended September 30, 2010, compared to 3.88% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 17 basis points from 6.01% to 5.84%, while average cost of funds decreased 33 basis points from 2.12% to 1.79%. Page3 of 17 Operating Revenue Operating revenue for the fiscal year ended September 30, 2010, consisting of net income (before provision for loan losses) plus non-interest income, amounted to $45.7 million, an increase of 1.00% or $0.4 million, compared to $45.3 million for the fiscal year ended 2009. Operating revenue for the quarter, consisting of net interest income (before provision for loan losses) plus non-interest income, amounted to $11.4 million, a decrease of 2.7% or $0.3 million, compared to $11.7 million for the same period in fiscal 2009. The table below reflects Teche’s operating revenues in millions over the past five quarters: Operating Revenue Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Net Interest Income Non Interest Income Operating Revenue Non Interest Income and Non Interest Expense Net Non Interest Expense as a percentage of average assets remained steady. Net Non Interest Expenses (Annualized) Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Non Interest Income (% of Avg. Assets) 2.08% 2.16% 2.08% 2.11% 2.16% Non Interest Exp. (% of Avg. Assets) 4.06% 4.11% 4.20% 4.01% 4.03% Net Non Interest Expense (% of Avg Assets) 1.98% 1.95% 2.12% 1.90% 1.87% For the fiscal year ended September 30, 2010, non-interest expense was $31.2 million or 4.10% of average assets, compared to $31.4 million or 4.02% of average assets, for the fiscal year ended September 30, 2009, a decrease of 0.46%, primarily due to lower marketing expenses. For the quarter, non-interest expense was $7.7 million or 4.06% of average assets, compared to the linked quarter of $7.9 million or 4.11% of average assets, a decrease of 1.8%, primarily due to reductions in compensation and marketing expense.Compared to the same quarter in fiscal 2009, non-interest expense decreased 2.1%. Non-interest income amounted to $25.7 million for fiscal 2010, compared to $25.9 million for fiscal 2009, a decrease of 0.7%. Non-interest income decreased to $4.0 million for the quarter compared to $4.2 million in the linked quarter and $4.2 million for the same period in fiscal 2009, primarily due to lower deposit service charges.This amounted to 2.08% of average assets for the quarter, compared to 2.16% for the linked quarter and 2.16% a year ago.Deposit fees comprised 90.7% of non-interest income for the quarter, compared to 92.0% for the linked quarter and 91.7% a year ago. Non-interest income amounted to 34.8% of operating income for the quarter ended September 30, 2010, compared to 36.1% for the three months ended September 30, 2009 and to 36.2% for the linked quarter. For the quarter, interchange fees amounted to$782 thousand, compared to $848 thousand for the linked quarter. Page4 of 17 Net Income “Our net income for fiscal 2010 was again very strong,” said Little.“We had record net earnings in fiscal 2009, despite all the strong headwinds, and we were nearly able to top that in fiscal 2010. We were able to accomplish all this primarily because of our prudent lending practices, which resulted in low loan charge-offs, and modest growth in SmartGrowth Deposits and loans.As a result, we have seen continued growth in capital and key capital ratios and in book value per share.” Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Net Income Dividends Declared Per Share Basic Earnings Per Common Share Diluted Earnings Per Common Share Annualized Return on Avg. Assets 0.97% 0.95% 0.89% 0.91% 1.01% Annualized Return on Avg. Equity 9.61% 9.60% 9.14% 9.37% 10.91% Annualized Return on Avg. Tangible Equity 10.12% 10.12% 9.64% 9.90% 11.53% Net income for the fiscal year ended September 30, 2010 decreased by $0.035 million as compared to the fiscal year ended September 30, 2009 primarily due to increased loan loss provision and lower non interest income offset by increases in net interest income along with decreases in non interest expense. Net income for the quarter ended September 30, 2010 increased by $26,000 as compared to the linked quarter primarily due to an increase in net interest income and lower interest expenses, offset somewhat by lower non-interest income. Diluted earnings per share for the fourth quarter amounted to $0.88, the highest quarterly earnings per share for the fiscal year ending September 30, 2010. Since 2003, the Company has increased dividends for seven consecutive years and on September 30, 2010 paid a $0.355 per share quarterly dividend, its sixty-first consecutive.Based on the closing price of the Company’s common stock on September 30, 2010 of $31.00, the annualized dividend yield was 4.58%. Capital Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 Stockholders’ Equity Ratio of Equity to Assets 9.92% 9.74% 9.63% 9.55% 9.34% Tangible Equity Ratio (1) 9.48% 9.30% 9.20% 9.07% 8.90% Risk-Based Capital Ratio 13.52% 13.30% 12.91% 12.70% 12.72% Book Value per Common Share Tangible Book Value Per Common Share The tangible equity ratio increased to 9.48%, compared to 8.90% a year ago, primarily due to earnings.Tangible book value per common share increased to $34.43 from $32.33 a year ago, an increase of $2.10, or 6.5%, primarily due to earnings. The tangible equity ratio increased to 9.48%, compared to 9.30% for the quarter ended June 30, 2010, primarily due to earnings.Tangible book value per common share increased to $34.43, from $33.70 during the linked quarter, an increase of $0.73, or 2.2%, primarily due to earnings. Page5 of 17 Loan Growth Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 SmartGrowth Loans Consumer Commercial Home Equity SmartMortgages Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Total Loans Fiscal 2010. Gross loans receivable increased to $595.9 million at September 30, 2010 from $595.3 million at September 30, 2009 an increase of $0.6 million, or 0.1%.SmartGrowth Loans increased to $464.9 million at September 30, 2010, from $460.3 million at September 30, 2009, an increase of $4.5 million, or 1.0%. Commercial loan balances at September 30, 2010 amounted to $212.9 million, compared to $210.2 million at September 30, 2009 an increase of $2.7 million, or 1.3%.Consumer loan balances at September 30, 2010 amounted to $111.6 million, an increase of $3.6 million, or 3.3%.Commercial loan balances totaling about $49.9 million had average floor interest rates of approximately 4.40% at September 30, 2010. Three Month Period.Gross loans receivable decreased to $595.9 million at September 30, 2010, from $597.7 million at June 30, 2010, a linked quarter decrease of $1.8 million, or 0.3%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $464.9 million, or 78.0% of total loans at September 30, 2010, compared to $466.1 million, or 78.0% at June 30, 2010. Commercial loan balances at September 30, 2010 amounted to $212.9 million, compared to $212.8 million at June 30, 2010, a three month increase of $0.1 million or 0.08%.Consumer loan balances at September 30, 2010 amounted to $111.6 million, compared to $110.9 million at June 30, 2010, a linked quarter increase of $0.7 million, or 0.6%. Deposits Sep ‘10 Jun ‘10 Mar ‘10 Dec ‘09 Sep '09 SmartGrowth Deposits Total Checking Money Market Savings Total SmartGrowth Deposits Time Deposits Total Deposits “Our SmartGrowth deposits increased over the past year and our cost of interest bearing liabilities decreased by 49 basis points,” said Little. Fiscal 2010 Growth. Total deposits decreased to $579.4 million at September 30, 2010, from $585.5 million at September 30, 2009, a decrease of $6.1 million, or 1.0% primarily due to balance reductions in time deposits and money market accounts offset by balance increases in savings and checking accounts.Total SmartGrowth Deposits grew $32.5 million, or 8.8% from $367.7 million at September 30, 2009. Page6 of 17 SmartGrowth Deposits amounted to 69.1% of total deposits as of September 30, 2010 compared to 62.8% at September 30, 2009. Checking account balances at September 30, 2010 increased 4.5% or $7.4 million in the past 12 months. Checking account balances now account for 29.9% of total deposits compared to 28.3% at September 30, 2009. Three Month Growth.Total deposits increased to $579.4 million at September 30, 2010, from $578.1 million at June 30, 2010, a linked quarter increase of $1.3 million or 0.2%, primarily due to an increase in checking and savings accounts offset by decreases in money market and time deposits.Total SmartGrowth Deposits increased $7.6 million to $400.2 million or 1.9% at September 30, 2010, from $392.6 million at June 30, 2010. Checking account balances at September 30, 2010 increased $3.8 million, or 2.2%, to $173.2 million from $169.4 million at June 30, 2010. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $762 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Find us on the web at www.Teche.com Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page7 of 17 TECHE HOLDING COMPANY (Amounts in thousands, except per share data) Franklin, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Sep. Jun. Mar. Dec. Sep. Interest Income Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Loss on Securities and Sale of Loans Loss on Securities Gain on Sale of Loans 6 7 Income Taxes Net Income Selected Financial Data Dividends Declared Per Share Basic Earnings Per Common Share Diluted Earnings Per Common Share Annualized Return on Avg. Assets 0.97% 0.95% 0.89% 0.91% 1.01% Annualized Return on Avg. Equity 9.61% 9.60% 9.14% 9.37% 10.91% Annualized Return on Avg. Tangible Equity (1) 10.12% 10.12% 9.64% 9.90% 11.53% Yield on Interest Earning Assets 5.84% 5.87% 5.99% 6.01% 6.01% Cost of Interest Bearing Liabilities 1.79% 1.93% 1.91% 1.99% 2.12% Spread 4.05% 3.94% 4.08% 4.02% 3.89% Net Interest Margin 4.27% 4.18% 4.29% 4.26% 4.14% Non-Interest Income/Avg. Assets 2.08% 2.16% 2.08% 2.11% 2.16% Non-Interest Expense/Avg. Assets 4.06% 4.11% 4.20% 4.01% 4.03% Quarterly Net Charge-offs/Avg. Loans 0.08% 0.05% 0.06% 0.04% 0.22% Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets Earning assets Loans Interest-bearing deposits Total deposits Total stockholders’ equity $ 76,855 (1) Eliminates the effect of goodwill and core deposit intangible assets and related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity Net Income Plus Amortization of core deposit intangibles, net of related income taxes 5 5 5 7 7 Net Income, as adjusted Page8 of 17 TECHE HOLDING COMPANY (Amounts in thousands, except per share data) Franklin, LA Statements of Income (UNAUDITED) TWELVE MONTHS ENDED Sep. Sep. $Change %Change Interest Income ) -6.6% Interest Expense ) -23.5% Net Interest Income 2.4% Provision for Loan Losses 28.8% Net Interest Income after Provision for Loan Losses ) -0.7% Non Interest Income ) -1.5% Non Interest Expense ) -0.5% Income Before Gain on Securities and Sale of Loans ) -2.5% Gain(Loss) on Securities ) ) -86.5% Gain(Loss) on Sale of Loans 13 ­­559 ) -97.7% Income Taxes 3.3% Net Income ) -0.5% Selected Financial Data Dividends Declared Per Share 0.7% Basic Earnings Per Common Share 0.6% Diluted Earnings Per Common Share 0.6% Annualized Return on Avg. Assets 0.93% 0.91% 0.02% 2.2% Annualized Return on Avg. Equity 9.43% 9.98% -0.55% -5.5% Annualized Return on Avg. Tangible Equity (1) 9.94% 10.49% -0.55% -5.2% Yield on Interest Earning Assets 5.93% 6.12% -0.19% -3.1% Cost of Interest Bearing Liabilities 1.91% 2.40% -0.49% -20.4% Spread 4.02% 3.73% 0.29% 7.8% Net Interest Margin 4.25% 4.01% 0.24% 6.0% Non-Interest Income/Avg. Assets 2.11% 2.08% 0.03% 1.4% Non-Interest Expense/Avg. Assets 4.10% 4.02% 0.08% 2.0% FYTD Net Charge-offs/Avg. Loans 0.24% 0.29% -0.05% -17.2% Weighted avg. shares Outstanding Basic ) -1.0% Diluted ) -0.9% AVERAGE BALANCE SHEET DATA Total Assets ) -2.4% Earning assets ) -3.5% Loans ) -1.3% Interest-bearing deposits ) -3.9% Total deposits ) -3.2% Total stockholders’ equity $ 75,279 5.3% (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity 5.3% Less average goodwill and other intangible assets, net of related income taxes ) -1.1% Average Tangible Equity 5.7% Net Income ) -0.5% Plus Amortization of core deposit intangibles, net of related income taxes 19 28 (9 ) -32.1% Net Income, as adjusted $ 7,120 $ 7,164 ) 0.6% Page 9 of 17 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) Franklin, LA Balance Sheet (UNAUDITED) Sep. Mar Dec. Sep. SmartGrowth Loans Consumer Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses -9,256 -8,253 -7,744 -6,806 Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS Total Checking Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY Ratio of Equity to Assets 9.92% 9.63% 9.55% 9.34% Tangible Equity Ratio 9.48% 9.20% 9.07% 8.90% Risk-Based Capital Ratio 13.52% 12.91% 12.70% 12.72% Book Value per Common Share Tangible Book Value Per Common Share Non-performing Assets/Total Assets 2.06% 2.27% 1.58% 1.19% ALLL/Loans 1.55% 1.37% 1.29% 1.14% ALLL/NPLs 63.92% 52.18% 72.12% 95.44% Shares Outstanding (in thousands) The amount was calculated using the following information: Stockholders’ Equity $ 73,551 $ 72,322 $ 71,484 Less goodwill and other Intangible assets, net of related income taxes -3,673 _-3,683 _-3,687 _-3,692 Tangible Stockholders Equity $ 69,868 $ 68,635 $ 67,792 Total Assets Less goodwill and other Intangible assets’ net of related income taxes -3,673 -3,683 -3,687 -3,692 Total Tangible Assets Page 10 of 17 Quarter-End Loan Data Total Charge- Charge- 90 Days + 90 Days + September 30, 2010 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction 0.48% 5.00% Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 51 0.28% 0.00% All Other Secured by First Liens 0.00% 1.57% Secured by Junior Liens (4 ) -0.04% 88 0.80% Multifamily (5+ Dwelling Units) 0.00% 3.64% Nonresidential Property (Except Land) 0.30% - 0.00% Land 23 0.06% 13.75% Consumer 0.00% 58 0.29% Commercial 23 0.12% 27.58% Subtotal – Real Estate Loans 0.09% 2.43% Non-Real Estate Loans: Commercial Loans 0.00% 27 0.09% Consumer Loans: Loans on Deposits 1 0.02% 27 0.58% Auto Loans 3 0.11% 4 0.15% Mobile Home Loans 20 0.05% 1.14% Other 21 0.16% 90 0.67% Subtotal – Non Real Estate Loans 45 0.05% 0.66% Gross Loans 0.08% 2.16% Non-accruals 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) NPAs/Assets 1.88% NPAs/(Loans + OREO) 2.40% ALL/Loans 1.55% Net Charge-offs/Loans 0.08% Page 11 of 17 Quarter-End Loan Data Total Charge- Charge- 90 Days + 90 Days + June 30, 2010 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction 0.00% 3.92% Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 0.00% 50 0.27% All Other Secured by First Liens 16 0.01% 1.44% Secured by Junior Liens 68 0.62% 88 0.80% Multifamily (5+ Dwelling Units) 0.00% 3.35% Nonresidential Property (Except Land) 97 0.11% 0.78% Land 55 0.14% 14.03% Consumer 33 0.17% _0.87% Commercial 22 0.11% 27.44% Subtotal – Real Estate Loans 0.05% $_12,375 _2.44% Non-Real Estate Loans: Commercial Loans 0.00% 7 0.02% Consumer Loans: Loans on Deposits 5 0.10% 4 0.08% Auto Loans 0.00% 7 0.25% Mobile Home Loans 76 0.19% 0.64% Other 6 0.05% 27 0.21% Subtotal – Non Real Estate Loans 87 0.10% 0.33% Gross Loans 0.05% 2.12% Non-accruals 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) NPAs/Assets 1.87% NPAs/(Loans + OREO) 2.38% ALL/Loans 1.48% Net Charge-offs/Loans 0.05% Page 12 of 17 Quarter-End Loan Data Total Charge- Charge- 90 Days + 90 Days + March 31, 2010 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ 0.00% 6.97% Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 13 0.07% 94 0.50% All Other Secured by First Liens 60 0.02% 1.59% Secured by Junior Liens 0.00% 1.18% Multifamily (5+ Dwelling Units) 0.00% 0.00% Nonresidential Property (Except Land) 0.29% 1.28% Land 2 0.01% 14.19% Consumer 2 0.01% 0.56% Commercial 0.00% 27.67% Subtotal – Real Estate Loans $ 510,030 0.06% $ 13,360 2.62% Non-Real Estate Loans: Commercial Loans 0.00% 7 0.02% Consumer Loans: Loans on Deposits 51 0.68% 23 0.31% Auto Loans 0.00% 12 0.40% Mobile Home Loans (2 ) (0.00)% 0.80% Other 11 0.10% 27 0.26% Subtotal – Non Real Estate Loans $ 60 0.07% $ 390 0.43% Gross Loans 0.07% 2.29% Non-accruals 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) NPAs/Assets 2.00% NPAs/(Loans + OREO) 2.53% ALL/Loans 1.37% Net Charge-offs/Loans 0.07% Page 13 of 17 Quarter-End Loan Data Total Charge- Charge- 90 Days + 90 Days + December 31, 2009 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $3 0.02% 0.34% Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 31 0.17% 0.66% All Other Secured by First Liens 7 0.00% 1.84% Secured by Junior Liens 38 0.29% 1.02% Multifamily (5+ Dwelling Units) (1 ) 0.00% 6.48% Nonresidential Property (Except Land) 0 0.00% 1.70% Land 0 0.00% 2.37% Consumer 0.00% 0.81% Commercial 0.00% 3.81% Subtotal – Real Estate Loans $ 511,152 $ 78 0.02% 1.99% Non-Real Estate Loans: Commercial Loans 82 0.27% 7 0.02% Consumer Loans: Loans on Deposits 6 0.08% 1.97% Auto Loans 5 0.16% 30 0.96% Mobile Home Loans 85 0.21% 0.87% Other 2 0.01% 24 0.25% Subtotal – Non Real Estate Loans $ 180 0.20% 0.62% Gross Loans 0.04% 1.78% Non-accruals 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) NPAs/Assets 1.58% NPAs/(Loans + OREO) 1.98% ALL/Loans 1.29% Net Charge-offs/Loans 0.04% Page 14 of 17 Quarter-End Loan Data Total Charge- Charge- 90 Days + 90 Days + September 30, 2009 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $0 0.0% 4.91% Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 0 0.0% 50 0.29% All Other Secured by First Liens 4 0.0% 1.46% Secured by Junior Liens 5 0.04% 88 0.63% Multifamily (5+ Dwelling Units) 4.76% 1.35% Nonresidential Property (Except Land) 63 0.07% 0.41% Land 0 0.0% 1.12% Consumer 0.00% 85 0.43% Commercial 0.00% 2.03% Subtotal – Real Estate Loans $ 505,183 $ 1,211 0.24% $ 6,695 1.33% Non-Real Estate Loans: Commercial Loans 96 0.32% 98 0.32% Consumer Loans: Loans on Deposits 1 0.01% 50 0.64% Auto Loans (5 ) (0.16)% 19 0.62% Mobile Home Loans 6 0.01% 0.66% Other 7 0.08% 2 0.02% Subtotal – Non Real Estate Loans 0.12% 0.48% Gross Loans $ 1,316 0.22% 1.20% Non-accruals 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) NPAs/Assets 1.19% NPAs/(Loans + OREO) 1.52% ALL/Loans 1.14% Net Charge-offs/Loans 0.22% Page 15 of 17 Average Loan Balances & Yields 09/30/2010 09/30/2010 06/30/2010 06/30/2010 Change Change Balance Yield Balance Yield Balance Yield Real Estate Loans 1-4 Family 5.88% 5.97% ) -0.09% Commercial 5.80% 5.74% ) 0.06% 5.86% 5.90% ) -0.04% Non-Real Estate Loans Commercial 6.27% 6.35% -0.08% Consumer 9.41% 9.35% 73 0.06% 8.54% 8.54% 0.00% Total All Loans 6.36% 6.39% ) -0.03% Average Loan Balances & Yields 09/30/2010 09/30/2010 09/30/2009 09/30/2009 Change Change Balance Yield Balance Yield Balance Yield Real Estate Loans 1-4 Family 5.98% 6.24% ) -0.26% Commercial 5.82% 6.18% -0.36% 5.94% 6.22% ) -0.28% Non-Real Estate Loans Commercial 6.37% 6.44% -0.07% Consumer 9.30% 9.28% 0.02% 8.50% 8.50% 0.00% Total All Loans 6.41% 6.62% ) -0.21% Page 16 of 17 Interest-bearing Liabilities:Linked Quarter Comparison Average balances 09/30/2010 09/30/2010 06/30/2010 06/30/2010 Change Change %Balance $Balance Avg. Yield $Balance Avg. Yield $Balance Avg. Yield Change NOW Accounts 0.26% 0.46% -0.20% -2.5% Non-interest bearing Deposits 0.00% 0.00% 0.00% -2.3% Checking Total 0.16% 0.28% -0.12% -2.4% Savings Accounts 0.69% 1.00% -0.31% 5.9% Money Market Accounts 0.40% 0.39% 0.01% -6.7% Total Smart Growth Deposits 0.41% 0.58% -0.17% 0.1% Time Deposits 2.60% 2.65% -0.05% -4.1% Total Deposits 1.10% 1.25% -0.15% -1.3% FHLB Advances 4.52% 4.52% 0.00% -0.7% Total Interest-bearing liabilities 1.79% 1.92% -0.13% -1.0% Non-interest bearing Deposits 0.00% 0.00% 0.00% -2.3% Interest-bearing Liabilities: Prior Year Comparison Average balances 09/30/2010 09/30/2010 09/30/2009 09/30/2009 Change Change %Balance $Balance Avg. Yield $Balance Avg. Yield $Balance Avg. Yield Change NOW Accounts 0.41% 0.53% -0.12% 2.8% Non-interest bearing Deposits 0.00% 0.00% 0.00% 2.5% Checking Total 0.25% 0.32% -0.07% 2.7% Savings Accounts 0.91% 0.87% 0.04% 88.2% Money Market Accounts 0.39% 1.24% -0.85% -37.6% Total Smart Growth Deposits 0.52% 0.74% -0.22% 8.0% Time Deposits 2.67% 3.28% -0.61% -19.8% Total Deposits 1.24% 1.76% -0.52% -3.2% FHLB Advances 4.44% 4.54% -0.10% -2.7% Total Interest-bearing liabilities 1.90% 2.40% -0.50% -3.7% Non-interest bearing Deposits 0.00% 0.00% 0.00% 2.5% Page 17 of 17
